Citation Nr: 1511906	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the Pennsylvania Air National Guard and had active duty service from August 1972 to May 1976, from February 2002 to June 2002, and from May 2005 to October 2005, with additional service in the Air National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran perfected an appeal as to the denial of service connection for depression/adjustment disorder in the 2010 rating decision.  The RO granted service connection for posttraumatic stress disorder (PTSD) (previously claimed as depression/adjustment disorder) in a February 2013 rating decision.  Although the Veteran later filed an increased evaluation claim for PTSD, he did not challenge any aspect of the 2010 decision as to this issue.  Thus, the PTSD issue is no longer in appellate status, and no further consideration is necessary.

The Veteran withdrew his request for a hearing before a Decision Review Officer (DRO) at the RO in a January 2013 written submission.  A videoconference hearing was held before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

The Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims files contain additional documents relevant to the present appeal, including VA treatment records, most of which were considered by the Agency of Original Jurisdiction (AOJ) in relation to the claims on appeal in the January 2013 and February 2013 statements of the case, as well as the Board hearing transcript in Virtual VA.  The Board notes that additional VA treatment records have been added to the electronic claims files for the adjudication of the Veteran's PSTD claims.  On review, these records show ongoing VA treatment and complaints that remain the same as those established in other records reviewed by the AOJ in connection with the claims decided herein.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to these claims is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claims.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran's low back arthritis manifested to a compensable degree within one year of separation from a qualifying period of active service.

2.  The Veteran does not have a current hearing loss disability in either ear for VA compensation purposes.

3.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a low back disorder, diagnosed as arthritis, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).
3.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the decision below, the Board has granted the claims for service connection for a low back disorder and tinnitus.  Thus, regardless of whether the notice and assistance requirements have been met as to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In regard to the remaining hearing loss claim, the RO provided the Veteran with a notification letter in July 2012, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in August 2012 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The August 2012 VA examination report did not contain an adequate etiology opinion; however, the Board finds that one is not needed in this case because the Veteran has not been shown to have a current disability that could be related to service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in April 2013.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for a low back disorder.

The Veteran has contended that his current low back arthritis is the result of a progressive process following injury in his first period of active duty.  He has indicated that, although he fell on his back approximately five months after his last period of active duty in 2005, he had been experiencing back problems before that time and generally treated the symptoms with ibuprofen.  He has also indicated that he was first told he had arthritis by his doctor in 2006.  See, e.g., June 2009 original claim; Bd. Hrg. Tr. at 12-14.

At the outset, as relevant here, the Veteran's final period of active duty service from May 2005 to October 2005 was more than 90 days in duration and therefore meets the requirements for application of the presumptive service connection provisions based on a chronic disorder manifesting to a compensable degree within one year of separation.

In this case, the Veteran's initial entrance examination is unavailable for review.  Because there is no entrance examination report, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Service treatment records from this period of service show that the Veteran complained of pain and had in-service injuries to his low back.  In May 1975, the Veteran reported injuring himself lifting munitions; he also reported that he never had low back pain before.  A provisional diagnosis of a lumbosacral strain was given, and he was referred to physical therapy.  In November 1975, the Veteran was in a car accident and was again assessed with a lumbosacral strain.  He waived a separation examination in May 1976.

The remaining available service treatment records show no complaints, treatment, or diagnosis of a low back disorder.  See, e.g., April 1982 National Guard enlistment examination and report of medical history; February 2002 annual medical certificate (completed several days before 2002 active duty period); June 2002 post-deployment health assessment; November 2002 periodic examination report and report of medical history; March 2005 pre-deployment health assessment; September 2005 post-deployment health assessment.

The Veteran completed his last period of active duty in October 2005 and retired from the Air National Guard in April 2006.  The post-service private treatment records show that the Veteran had been having problems with back pain since the winter of 2005; he was ultimately referred to a neurologist following the manifestation of additional symptomatology.  See August 2006 private treatment records.  These records also show that the Veteran reported that he fell in 2006, as he reported during the Board hearing.  See January 2008 private treatment record from NovaCare Rehabilitation; Bd. Hrg. Tr. at 13.  A June 2006 private treatment record shows that the Veteran complained of low back pain after a weekend of activity.  On examination, the spine was tense on the right sacroiliac joint with paraspinal tenderness and spasms.

An August 2006 MRI report revealed slight disc space narrowing at L5-S1 and an impression of facet changes at L4-5 and L5-S1, in addition to the findings related to the disc bulge and degenerative disc disease.  See also August 2006 Dr. F.F. (initials used to protect privacy) private treatment record (interpreting MRI findings at that time).  An August 2006 x-ray report revealed mild facet arthropathy at the lower lumbar spine.  The impression included minimal degenerative change at the lower lumbar spine.  A December 2007 x-ray report revealed mild spurring of the vertebral bodies and moderate sclerosis of the facet joints.

The Veteran underwent surgery for a herniated disc in August 2006 and December 2007.  A February 2008 private treatment record shows that the Veteran had virtually complete resolution of all of his preoperative complaints, as well as occasional back pain for which he took ibuprofen.  Thereafter, VA treatment records show the Veteran's complaints of lumbar back pain.  See, e.g., November 2011 (complaint of back pain with tenderness of lumbar spine on examination).

The Veteran was afforded a VA examination in February 2010 and was diagnosed with mild degenerative arthritis with marginal osteophyte formation and sclerosis with relative narrowing of the L5-S1 disc space on x-ray and loss of normal lumbar lordosis indicating spasms based on review of x-rays taken that day, in addition to a diagnosis for the post-surgical lumbar disk disease.  On examination, the Veteran was noted to have pain on some motion.  The examiner did not review the claims file, but did have access to private treatment records provided by the Veteran.

Given the Veteran's history of symptoms and the clinical findings as discussed above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current low back arthritis manifested to a compensable degree within one year following his period of active duty service ending in October 2005.  In this regard, the x-ray and MRI reports from August 2006 show degenerative joint changes in low back, in addition to the herniated disc problems.  These joint findings were made within the one-year period of the Veteran's separation from active duty in October 2005.  Thereafter, the February 2010 VA examiner provided a current diagnosis of mild degenerative arthritis and associated findings in the L5-S1 lumbar spine area, which is the same location as the joint findings in the 2006 MRI report.  The examiner provided this assessment following the physical examination and x-ray review and considered the history as reported by the Veteran, as well as the private treatment records.

In addition, the evidence shows that the Veteran had periarticular pathology associated with his low back, including painful motion and tenseness of the right sacroiliac joint with paraspinal tenderness and spasms; he had low back symptomatology prior to his March 2006 fall as well, and he continued to have back pain after resolution of his herniated disc problems (see, e.g., February 2008 private treatment record above).  The Board notes that these symptoms are consistent with symptoms associated with degenerative arthritis.  See "Clinical manifestations of osteoarthritis" in UpToDate medical database, accessed through Veterans Health Administration (reviewed March 2015).  Thus, reviewing both the lay and medical evidence, the Veteran would have met the requirements for a minimum compensable evaluation for painful motion of the joint or periarticular pathology within the one-year period following his discharge from active duty under the provisions of 38 C.F.R. § 4.59.

Based on the foregoing and resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for low back arthritis is warranted.


Hearing Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.

The Veteran has contended that he currently has hearing loss due to noise exposure during his military service.  See, e.g., April 2013 Bd. Hrg. Tr. at 4-6.  He filed his bilateral hearing loss claim in February 2012.

On August 2012 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
15
20
20
25
25

The Veteran's speech recognition score was 96 percent in both ears.  The diagnosis was sensorineural hearing loss (in the frequency range of 6000 Hertz or higher frequencies).  The corresponding explanation indicated that the Veteran may have impaired hearing, but it does not meet the criteria to be considered a disability for VA purposes.

The remainder of the post-service evidence indicates that the Veteran has not been diagnosed with disabling hearing for VA purposes or received any treatment for related complaints.  See, e.g., November 2011 VA treatment record (noting that Veteran was not hard of hearing).  The Veteran testified during the Board hearing that he had not sought treatment since the VA examination.  He also testified that his current hearing loss was the same as at the time of the VA examination; he has not indicated otherwise since that time.  See April 2013 Bd. Hrg. Tr. at 6-8.

In summary, no evidence of record establishes the existence of a bilateral hearing loss disability under the clear requirements of 38 C.F.R. § 3.385, as set forth above.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the Veteran's reported history of in-service noise exposure and hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for tinnitus.

The Veteran has contended that he incurred tinnitus from exposure to excessive noise during his military service, including controlled detonations as part of his airbase readiness duties, as well as rocket attacks during his deployments to Saudi Arabia and Iraq in 2002 and 2005.  He has indicated that he has not been exposed to that level of noise outside of his service duties.  He has also explained that he denied having ringing in the ears on questioning during service examinations because he considered the noise in his head to be more like the "whine of a jet engine" rather than a ringing.  See, e.g., August 2012 VA examination report; April 2013 Bd. Hrg. Tr. at 4-9.

The service records show that the Veteran's military occupation specialties were weapons mechanic and readiness superintendent.  He was assigned to duty in Saudi Arabia in 2002 and Iraq in 2005 in designated imminent danger pay areas.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of this service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has a current diagnosis of tinnitus.  See, e.g., August 2012 VA examination; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure.

An August 2012 VA examiner determined that the reported tinnitus was less likely than not caused by or a result of military noise exposure based on a lack of definitive evidence to correlate the current tinnitus to the Veteran's periods of active service.  Nevertheless, the Veteran provided a more detailed explanation of the nature of his reporting of symptoms in service during the Board hearing, and as such, the VA opinion is based on an inaccurate factual premise.  Thus, the Board finds that the VA opinion has limited probative value.

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus manifested during his active military service.  Resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for a low back disorder, diagnosed as arthritis, is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


